J-S53024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHRISTINE C. BALLIET,

                            Appellant                 No. 2163 MDA 2015


                 Appeal from the PCRA Order November 25, 2015
                 In the Court of Common Pleas of Centre County
    Criminal Division at No(s): CP-14-CR-0000603-2007, CP-14-CR-0001116-
                                      2007


BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED OCTOBER 26, 2016

        Appellant, Christine C. Balliet, appeals from the order denying her

timely first petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541–9546. We affirm.

        A criminal information filed on April 10, 2007, charged Appellant with

three counts each of criminal attempt (murder of the first degree) and

aggravated assault; two counts each of aggravated assault with a deadly

weapon and simple assault; and one count each of simple assault (physical

menace), possessing an instrument of crime, and recklessly endangering

another person.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S53024-16


       A criminal information filed on June 27, 2007, charged Appellant with a

single count of criminal solicitation (first-degree murder).        Upon the

Commonwealth’s motion, the trial court consolidated the cases on August

28, 2007.      Appellant entered a guilty plea in February 2008, which she

ultimately was permitted to withdraw on March 26, 2008.         The trial court

appointed new counsel on April 10, 2008.

       On September 17, 2008, Appellant pled nolo contendere1 to all counts.

At the plea colloquy, the Commonwealth summarized the factual basis for

the plea, as follows:

             If the case were to proceed to trial, the Commonwealth
       would present the testimony of several witnesses, one of whom
       is the victim in this case, Mr. Ron Balliet[,] who would establish
       that [Appellant] while in a vehicle, stabbed him in the chest
       area, after he was able to escape from that car, she then
       attempted to run him over with the vehicle although did not
       actually strike him with the tires of the vehicle.

             After she was arrested on those charges she made contact
       with an inmate while incarcerated and attempted to hire
       somebody to kill her husband. There was an undercover state
       trooper who went into the visit, [Appellant] at prison, posing as
       a hitman for lack of a better term, and we would present the
       testimony of him as well as the recorded tape that indicated that
       she had tried to hire him in order to finish off her husband.

N.T. (Plea), 9/17/08, at 9.



____________________________________________


1
  “In terms of its effect upon a case, a plea of nolo contendere is treated the
same as a guilty plea.” Commonwealth v. Kepner, 34 A.3d 162, 166 n.2
(Pa. Super. 2011).



                                           -2-
J-S53024-16


       This Court previously summarized the ensuing procedural history as

follows:

              Appellant, on October 20, 2008, was sentenced . . . on
       three counts from Docket Number 603-2007, namely, criminal
       attempt (murder of the first degree), possessing instruments of
       crime, and recklessly endangering another person, and one
       count from Docket Number 1116-2007, namely, criminal
       solicitation (murder of the first degree).[2] Nine days later, on
       October 29, 2008, [A]ppellant filed a pro se motion to withdraw
       the pleas. On the following day, October 30, 2008, [A]ppellant’s
       attorney filed a post-sentence motion to modify sentence.2
       Appellant then filed a pro se addendum to the motion to modify
       sentence on January 15, 2009.
              2
                On December 18, 2008, the trial court granted the
              motion of [A]ppellant’s attorney, Charles J. Kroboth,
              Jr., to withdraw, and appointed Kelley Gillette-
              Walker, Esquire, to represent [A]ppellant. Almost
              three months later, on March 11, 2009, the trial
              court appointed Tami Fees, Esquire, to represent
              [A]ppellant. The record does not reflect any order
              regarding the withdrawal of Ms. Gillette-Walker.

              The trial court, on February 19, 2009, granted
       [A]ppellant’s request, made through her attorney, for a thirty-
       day extension of time for the trial court to decide the post-
       sentence motions, and one month later, on March 20, 2009, the
       trial court, following oral argument, denied the post-sentence
       motion to modify sentence. The trial court did not rule on
       [A]ppellant’s pro se motion to withdraw the pleas of nolo
       contendere.




____________________________________________


2
   Appellant was sentenced to serve an aggregate term of imprisonment of
eleven and one-half to twenty-three years after she entered pleas of nolo
contendere to thirteen counts charged at Docket Number 603-2007 and one
count charged at Docket Number 1116-2007.



                                           -3-
J-S53024-16


Commonwealth v. Balliet, 11 A.3d 1012, 686 and 687 MDA 2009 (Pa.

Super. filed August 5, 2010) (unpublished memorandum at 2–3) (footnote

omitted). In affirming the judgment of sentence therein, we stated:

              Appellant . . . contends that the trial court erred in failing
       to entertain her post-sentence pro se motion to withdraw her
       pleas of nolo contendere. Appellant, however, “had no right to
       file a pro se motion because [she] was represented by counsel”
       and, thus, [A]ppellant’s pro se motion to withdraw the pleas
       “was a nullity, having no legal effect.” Commonwealth v.
       Nischan, 928 A.2d 349, 355 (Pa. Super. 2007), appeal denied,
       594 Pa. 704, 936 A.2d 40 (2007) (citations omitted). Therefore,
       [A]ppellant’s argument presents no basis upon which to disturb
       the judgment of sentence . . . .

Id. at 5.3

       Appellant filed a timely pro se PCRA petition on May 9, 2011, and the

PCRA court appointed counsel, who filed an amended petition on June 7,

2013. Due to the lengthy period from the filing of the initial PCRA petition

on May 9, 2011, to this point, we are compelled to reference the procedural

history for explanation. Despite having appointed counsel, Appellant filed a

pro se motion to request exculpatory evidence on June 13, 2011.                On

September 9, 2011, after one continuance requested by Appellant’s counsel,

the PCRA court ordered Appellant to file an amended PCRA petition within

twenty days. Appellant then filed eight pro se motions for various, unrelated
____________________________________________


3
    Appellant also raised an ineffective-assistance-of-counsel claim in her
direct appeal that we declined to address at that time.                See
Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002) (ineffectiveness claims
are properly brought in a collateral proceeding filed under the PCRA).
Balliet, 11 A.3d 1012 (unpublished memorandum at 4).



                                           -4-
J-S53024-16


issues between December 15, 2011, and March 20, 2013. One of the pro se

motions, filed on February 25, 2013, was a motion for removal of counsel,

which the PCRA court ultimately denied on April 29, 2013.

      As noted, Appellant filed an amended PCRA petition on June 7, 2013;

the Commonwealth filed an answer and new matter on July 12, 2013. The

PCRA court rescheduled the August 22, 2013 PCRA hearing twice, eventually

conducting it on February 6, 2014, following which it ordered the submission

of briefs.   On November 25, 2014, Appellant filed another pro se motion

titled as a petition for reducing a sentence for substantial assistance.

Appellant then filed a similar motion on August 3, 2015, titled as a motion to

reduce a sentence for substantial assistance nunc pro tunc.      By separate

orders, the PCRA court denied both of the motions on November 25, 2015.

Also on that date, the PCRA court denied Appellant’s petition for PCRA relief.

Appellant filed a timely notice of appeal to this Court. The PCRA court did

not order the filing of a concise statement pursuant to Pa.R.A.P. 1925(b) but

has filed a Rule 1925(a) opinion.

      Appellant asserts the following issue on appeal:

       I.    Was [Appellant’s] trial counsel ineffective so as to render
             her    plea    unknowingly,    and    involuntarily   an[d]
             unintelligently entered?

Appellant’s Brief at 4.

      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the


                                     -5-
J-S53024-16


conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in

the certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.

Super. 2014).

      Appellant is alleging trial counsel’s ineffective assistance for failure to

1) review discovery with her, 2) interview a defense witness, and 3) seek to

withdraw her plea. Appellant’s Brief at 14. To plead and prove ineffective

assistance of counsel a petitioner must establish:     (1) that the underlying

issue has arguable merit; (2) counsel’s actions lacked an objective

reasonable basis; and (3) actual prejudice resulted from counsel’s act or

failure to act. Commonwealth v. Stewart, 84 A.3d 701, 706 (Pa. Super.

2013) (en banc). A claim of ineffectiveness will be denied if the petitioner’s

evidence fails to meet any one of these prongs.            Commonwealth v.

Martin, 5 A.3d 177, 183 (Pa. 2010). Counsel is presumed to have rendered

effective assistance of counsel.   Commonwealth v. Montalvo, 114 A.3d

401, 410 (Pa. 2015).      We have explained that trial counsel cannot be

deemed ineffective for failing to pursue a meritless claim. Commonwealth

v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc). “We need not

analyze the prongs of an ineffectiveness claim in any particular order.

Rather, we may discuss first any prong that an appellant cannot satisfy

under the prevailing law and the applicable facts and circumstances of the


                                      -6-
J-S53024-16


case.”   Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016)

(citing Commonwealth v. Albrecht, 720 A.2d 693, 701 (Pa. 1998)).

     Appellant contends that her trial counsel failed to share discovery with

her that would have “cast[] doubt on the credibility of Donna Baker,” the

inmate who allegedly “set up the hit man idea.”      Appellant’s Brief at 14.

Appellant maintains that if she had known the information about Donna

Baker “she would have never accepted the plea.”     Id. (citing N.T. (PCRA),

2/6/14, at 11).

     Appellant has not clearly explained the nature of the discovery. Our

independent review of the record suggests she is referencing a document

presented at the PCRA hearing, marked “Defendant’s Exhibit 1,” which is a

report by Pennsylvania State Trooper Franklin D. Linn, Jr. dated December

9, 2007, detailing, inter alia, interviews with Donna Baker, an inmate in the

Centre County Jail, on November 29, 2007, and December 7, 2007.         N.T.

(PCRA), 2/6/14, at 13, Defendant’s Exhibit 1.    In the report, Trooper Linn

stated that Donna Baker revealed Appellant “asked her if she knew anybody

who she could hire to do away with her husband.” Id., Defendant’s Exhibit

1, at 20.   Trooper Linn’s report also averred that Donna Baker claimed to

have received letters from Appellant threatening to kill her because Baker

“did not help [Appellant] have her husband killed.” Id., Defendant’s Exhibit

1, at 21.   Donna Baker also produced a letter she allegedly received on

December 3, 2007, from Appellant telling Baker she “will be dead before


                                    -7-
J-S53024-16


Christmas. She should have had Ron killed.” Id., Defendant’s Exhibit 1, at

22. Trooper Linn’s investigation ultimately concluded that Donna Baker “was

the one responsible for writing these letters or [she] had another inmate

write them for her.” Id., Defendant’s Exhibit 1, at 23.

      In addition, Appellant suggests trial counsel should have interviewed

Centre County Corrections Officer Crisanne Kelley as an aid to establishing

an entrapment defense to the charge of solicitation to commit murder.

Appellant’s Brief at 15 (citing N.T. (PCRA), 2/6/14, at 38–39, 46). Officer

Kelley testified at the PCRA hearing that Donna Baker told the officer that

she “had set it up for [Appellant] to talk to a hitman to dispose of her

husband.”     N.T. (PCRA), 2/6/14, at 20.      Appellant asserts that “[t]his

information, had it been investigated by Trial Counsel, would have lent

credence to a potential entrapment defense, and when coupled with the

report in Discovery on Ms. Baker’s credibility, would have given [Appellant]

the needed information to proceed to trial.” Appellant’s Brief at 16.

      In its opinion in support of the denial of Appellant’s PCRA petition, the

PCRA court stated the following:

            [Appellant] claims she was induced to plead nolo
      contendre [sic] because of false promises regarding sentencing
      made to her by Attorney Kroboth, who has denied making
      promises regarding sentencing.     Amended Petition, 14 (a).
      Attorney Kroboth testified he told [Appellant] the Court would
      have all options available to it.    This Court determines
      Attorney Kroboth’s testimony credible.

           [Appellant] maintains she was not provided discovery
      material that may have been in the possession of her attorney.

                                     -8-
J-S53024-16


     Amended Petition, 14(d) and (f). This material, if known to her
     and discussed with Attorney Kroboth, could have formed the
     basis for an entrapment defense. Attorney Kroboth testified he
     could not have used the information about Donna Baker to
     present an entrapment defense. Police reports concerning Ms.
     Baker’s informing law enforcement personnel about her
     conversations with [Appellant] about [Appellant] wanting to hire
     a hitman to kill her husband were not in the discovery. None of
     the information in the discovery indicated Ms. Baker was working
     with law enforcement.

            Further, [Appellant] claims trial counsel was ineffective by
     failing to file a Motion to Withdraw the nolo plea. Her pro se
     Motion to Withdraw was not considered initially by the Court
     because she was represented by counsel. The Superior Court
     decision affirmed this [c]ourt’s ruling.      [Appellant] has not
     provided a basis for Attorney Kroboth to have filed a Motion to
     Withdraw the nolo contender [sic] plea.

           [Appellant] has made accusations of ineffectiveness on the
     part of her trial counsel, but has not developed in her pleadings
     or testimony that Attorney Kroboth’s actions or inactions could
     not have been the result of any rational, strategic or tactical
     decision by him. Consequently, this [c]ourt determines Attorney
     Charles Kroboth did not provide [Appellant] ineffective
     assistance such that her nolo contender [sic] was not knowingly,
     voluntarily and intelligently entered.

PCRA Court Opinion, 11/25/15, at unnumbered 4–5 (emphasis added).

     Our review of the record compels our agreement with the PCRA court

that because the underlying issues lack merit, counsel was not ineffective.

Appellant’s plea counsel, Charles Kroboth testified that he met multiple

times with Appellant to discuss trial strategy. N.T., 2/6/14, at 108. Counsel

stated that he considered, but dismissed, presenting an entrapment defense

based on his thirty-five years of experience.        Id. at 105, 111–113.

Specifically, Attorney Kroboth denied that Appellant provided Corrections


                                    -9-
J-S53024-16


Officer Kelley’s name as a potential witness. Nevertheless, he testified that

he and Appellant discussed strategy relating to the solicitation charge “many

times.” Id. at 110. He explained that if Appellant rejected entering a nolo

contendere plea and decided to go to trial, while he considered presentation

of an entrapment defense, “it [w]as a possibility but a very, very weak one.”

Id. at 112. Attorney Kroboth stated:

           It [the solicitation charge] certainly made the entire
      defense of the case more problematic in that even anything that
      [Appellant] could say about Ms. Baker, my rejoinder to Appellant
      would always be, but you didn’t hire Ms. Baker.             The
      conversation is with the undercover trooper posing as a hitman.
      They have your conversation on tape. . . .

                                      * * *

      [A]gain, because I think with the action of the trooper I had a
      hard time seeing how that would be—the actions of the trooper
      would [not] be influenced by what Baker did or didn’t do.

            I mean, the way I was looking at it was the trooper is
      meeting with [Appellant], and [Appellant] is willing to meet with
      that person who she believes to be apparently a hitman, and
      how they got to that room with her present with that undercover
      trooper, I didn’t think it would cause anything as far as a
      problem, what the trooper did, even if Baker was a jailhouse
      snitch, which I think we knew she was even at that point.

N.T. (PCRA), 2/6/14, at 110–113.           Counsel thus concluded that any

entrapment defense lacked strategic integrity and it would have been

fruitless to pursue it. Id. at 112, 136.

      Moreover, the testimony of Corrections Officer Kelley at the PCRA

hearing simply reaffirmed that Donna Baker may have given Appellant the

name of a “hitman” to contact.      Indeed, that fact was the basis for the

                                     - 10 -
J-S53024-16


investigation resulting in Appellant’s charge with solicitation to commit

murder. As the PCRA court pointed out, Donna Baker acted on her own, not

with law enforcement; thus, entrapment could not have been a successful

defense.   PCRA Court Opinion, 11/25/15, at unnumbered 4 (“None of the

information in the discovery indicated Ms. Baker was working with law

enforcement.”).   Furthermore, merely affording opportunity through police

strategy “for commission of crime by [a] person who already has requisite

intent is not entrapment.” Commonwealth v. Johnson, 670 A.2d 666 (Pa.

Super. 1996). In other words, “[s]imply providing an opportunity to commit

a crime that the defendant seizes is not entrapment; the police behavior

must be ‘outrageous and egregious.’”         Commonwealth v. Black 2009

Ford   Mustang,     125   A.3d   493,   498    (Pa.   Cmwlth.   2015)   (citing

Commonwealth v. Zingarelli, 839 A.2d 1064, 1075 (Pa. Super. 2003)).

That was not the case here.      Counsel cannot be deemed ineffective for

failing to pursue a meritless claim.    Loner, 836 A.2d at 132.    Moreover,

neither Officer Kelley’s testimony nor the purported discovery concerning

Donna Baker’s accusation of letters from Appellant supports the premise that

the outcome of the proceedings would have been different but for Attorney

Kroboth’s alleged inaction. Commonwealth v. Weiss, 81 A.3d 767, 725–

726 (Pa. 2013) (counsel not ineffective for failing to obtain impeachment

evidence because it did not further defense strategy.).




                                    - 11 -
J-S53024-16


      Finally, Appellant suggests the fact that Appellant filed a pro se motion

to withdraw her plea “should have alerted counsel to [a] problem as it

related to Discovery.” Appellant’s Brief at 17. As noted by the trial court,

we decided in Appellant’s direct appeal that her pro se motion “was a nullity,

having no legal effect.” Balliet, 11 A.3d 1012 (unpublished memorandum at

5) (citing Commonwealth v. Nischan, 928 A.2d 349, 355 (Pa. Super.

2007)). Further, Appellant fails to develop the issue in any meaningful way,

and we conclude it is waived. See Commonwealth v. Woodard, 129 A.3d

480, 509 (Pa. 2015) (quoting Wirth v. Commonwealth, 95 A.3d 822, 837

(Pa. 2013), which stated that “where an appellate brief fails to . . . develop

an issue in any other meaningful fashion capable of review, that claim is

waived.   It is not the obligation of an appellate court to formulate [the]

appellant’s arguments for him.”) (internal quotations omitted)). Even if not

waived, the claim lacks merit. Attorney Kroboth testified emphatically that

Appellant wanted to plead nolo contendere to avoid a trial and “expose her

children to having to get on the stand and testify to their interactions, if you

will, with Mr. Balliet. . . .”   N.T. (PCRA), 2/6/14, at 133.   The trial court

specifically found counsel to be credible. Trial Court Opinion, 11/25/15, at

unnumbered 4. Here, the trial court correctly determined that Appellant did

not meet her burden of proving ineffective assistance of counsel.




                                      - 12 -
J-S53024-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2016




                          - 13 -